DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 7-10, 12-13, 15-17, and 19-20 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Fogel (US 2004/0182769).
Regarding claim 1, Fogel discloses a pneumatically-operated ([0015]) magnetic separator (title/abstract) in figures 1-5, comprising: 
a housing wall (combination of 12/14); 
a first flange plate assembly (combination of the upper side elements 16 and 48) located adjacent an end of said housing wall, said first flange plate assembly including a first flange plate (see e.g. figure 3, top most 16) and a second flange plate (see top most 48), a plurality of first openings located in said second flange plate ([0014]); 
a second flange plate assembly (combination of the lower side elements 16 and 48 as viewed from e.g. figure 3) located adjacent another end of said housing wall, said second flange plate assembly including a third flange plate (lower most 16) and a fourth flange plate (lower most 48), a plurality of second openings located in said fourth flange plate ([0014]); 
a main fluid passage established in part by said housing wall, by said first flange plate assembly, and by said second flange plate assembly ([0018]); 
a plurality of tubes extending between said first flange plate assembly and said second flange plate assembly, said plurality of tubes received in said plurality of first openings of said second flange plate and in said plurality of second openings of said fourth flange plate, each of said plurality of tubes having a bore (tubes 40); 
a plurality of shuttles situated in said bores of said plurality of tubes, each of said plurality of shuttles including at least one magnet, said plurality of shuttles longitudinally moveable within said bores (magnet assemblies 20); and 
a plurality of first weldments attaching said plurality of tubes and said first flange plate assembly together, and a plurality of second weldments attaching said plurality of tubes and said second flange plate assembly together ([0014]).
Regarding claim 2, Fogel further provides wherein a first proximity of attachment between said plurality of tubes and said first flange plate assembly lacks an o-ring seal thereat, and a second proximity of attachment between said plurality of tubes and said second flange plate assembly lacks an o-ring seal thereat (welded, [0014]).
Regarding claim 3, Fogel further provides wherein o-ring seals are absent at a first longitudinal extent of reception between said plurality of tubes and said plurality of first openings, and o-ring seals are absent at a second longitudinal extent of reception between said plurality of tubes and said plurality of second openings (welded, [0014]).
Regarding claim 4, Fogel further provides wherein said plurality of first weldments is established between said plurality of tubes and said second flange plate, and wherein said plurality of second weldments is established between said plurality of tubes and said fourth flange plate ([0014]).
Regarding claim 7, Fogel further provides wherein each of said plurality of first openings has a first open end edge, each of said plurality of tubes has a first terminal end edge, and said plurality of first weldments is established at said first open end edges and said first terminal end edges ([0014]).
Regarding claim 8, Fogel further provides wherein each of said plurality of second openings has a second open end edge, each of said plurality of tubes has a second terminal end edge, and said plurality of second weldments is established at said second open end edges and said second terminal end edges ([0014]).
Regarding claim 9, Fogel further provides wherein each of said plurality of first weldments is a continuous weldment established over a full extent of a first interface between a respective first open end edge and a respective first terminal end edge ([0014], circumferentially welded).
Regarding claim 10, Fogel further provides wherein each of said plurality of second weldments is a continuous weldment established over a full extent of a second interface between a respective second open end edge and a respective second terminal end edge ([0014], circumferentially welded).
Regarding claim 12, Fogel further provides wherein a first clearance resides between said first flange plate and said second flange plate, a second clearance resides between said third flange plate and said fourth flange plate, said first and second clearances in communication with said bores of said plurality of tubes (see figure 1; note the upper and lower 16/48 are constructed identically).
Regarding claim 13, Fogel further provides the apparatus is capable of providing longitudinal movement of said plurality of shuttles within said bores of said plurality of tubes is effected by application and non-application of pressurized gas at said first and second clearances (note manner of operating device does not impact patentability of the device, see also MPE 2114 II; see Fogel at [0015]).
Regarding claim 15, Fogel discloses a pneumatically-operated ([0015]) magnetic separator (title/abstract) in figures 1-5, comprising: 
a housing wall (combination of 12/14); 
a first flange plate located adjacent said housing wall, said first flange plate having a plurality of first openings, said plurality of first openings spanning wholly through said first flange plate, each of said plurality of first openings having a first open end edge at a first surface of said first flange plate (as seen in figure 3, top most plate 48); 
a second flange plate located adjacent said housing wall opposite said first flange plate (as seen in figure 3, the lower plate 48); 
a main fluid passage established at least in part by said housing wall and spanning between said first flange plate and said second flange plate ([0018]); 
a plurality of tubes extending between said first flange plate and said second flange plate, said plurality of tubes inserted in said plurality of first openings, each of said plurality of tubes having a tube wall, said tube walls having a first terminal end edge (tubes 40); 
a plurality of shuttles situated in said plurality of tubes, each of said plurality of shuttles including at least one magnet (magnet assemblies 20); and 
a plurality of first weldments attaching said first flange plate and said plurality of tubes together, said plurality of first weldments established at said first open end edges and at said first terminal end edges ([0014]).
Regarding claim 16, Fogel further provides wherein said second flange plate has a plurality of second openings, said plurality of second openings spanning wholly through said second flange plate, each of said plurality of second openings having a second open end edge at a second surface of said second flange plate, said plurality of tubes inserted in said plurality of second openings, said tube walls having a second terminal end edge, the pneumatically-operated magnetic separator further comprising a plurality of second weldments attaching said second flange plate and said plurality of tubes together, said plurality of second weldments established at said second open end edges and at said second terminal end edges (lower plate 48, see also [0014]).
Regarding claim 17, Fogel further provides wherein said first terminal end edges reside at said first open end edges and are in general alignment with a plane established by said first surface of said first flange plate (see generally aligned in figure 3; note alignment does not require perfectly in plane).
Regarding claim 19, Fogel further provides wherein o-ring seals are absent along a first longitudinal extent of reception between said plurality of tubes and said plurality of first openings (welded, [0014]).
Regarding claim 20, Fogel discloses a pneumatically-operated ([0015]) magnetic separator (title/abstract) in figures 1-5, comprising: 
a housing wall (combination of 12/14); 
a first flange plate assembly located adjacent an end of said housing wall, said first flange plate assembly including a first flange plate (upper 16 in figure 3) and a second flange plate (upper 48 in figure 3), a plurality of first openings located in said second flange plate, said plurality of first openings spanning wholly through said second flange plate, each of said plurality of first openings having a first open end edge ([0014]); 
a second flange plate assembly located adjacent another end of said housing wall, said second flange plate assembly including a third flange plate (lower 16 in figure 3) and a fourth flange plate (lower 48 in figure 3), a plurality of second openings located in said fourth flange plate, said plurality of second openings spanning wholly through said fourth flange plate, each of said plurality of second openings having a second open end edge ([0014]); 
a main fluid passage established in part by said housing wall, by said first flange plate assembly, and by said second flange plate assembly ([0018]); 
a plurality of tubes extending between said first flange plate assembly and said second flange plate assembly, said plurality of tubes received in said plurality of first openings of said second flange plate and in said plurality of second openings of said fourth flange plate, each of said plurality of tubes having a tube wall, said tube walls having a first terminal end edge and a second terminal end edge (tubes 40); 
a plurality of shuttles situated in said plurality of tubes, each of said plurality of shuttles including at least one magnet (magnet assemblies 20); 
a plurality of first weldments attaching said second flange plate and said plurality of tubes together, said plurality of first weldments established at said first open end edges and at said first terminal end edges, said plurality of first weldments are continuous weldments extending around full extents of said first open end edges and said first terminal end edges ([0014], circumferentially welded); and 
a plurality of second weldments attaching said fourth flange plate and said plurality of tubes together, said plurality of second weldments established at said second open end edges and at said second terminal end edges, said plurality of second weldments are continuous weldments extending around full extents of said second open end edges and said second terminal end edges ([0014], circumferentially welded).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 11 is/are rejected under 35 U.S.C. 102(a1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Fogel (US 2004/0182769).
Regarding claim 11, Fogel provides the weldments (e.g. welded, [0014]). With respect to the manner in which the weldment is achieved; in particular, by tungsten inert gas welding, this is a product by process limitation. Either the weldments of Fogel are structurally and substantially identical to the TIG weldments of claim 11 or it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have utilized TIG welding as a well known and well understood welding technique for welding the non-ferrous metals of the tubes (note that Fogel establishes the tubes as non-ferrous at [0014]) in order to achieve an expected successful welding result in a reliable manner. Note also MPEP 2113.
Claim(s) 5-6 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fogel (US 2004/0182769).
Regarding claim 5, Fogel further provides wherein said second flange plate has a first surface in confrontation with said first flange plate (top surface of upper 48 is facing upwards and thus is facing towards the upper 16), each of said plurality of tubes has a first terminal end (end where the tube is welded to the plate). Fogel does not expressly provide for said plurality of first weldments is established at said first surface and said first terminal ends. However, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have provided the weldment on the first surface of the plate for the purpose of providing for an adequate and easily accessed welding surface where the tubes can be accessed without interference from adjacent tubes for welding as well as to provide for the use of one out of three known possible welding arrangements (i.e. top, bottom, or both surfaces of the flange).
Regarding claim 6, Fogel further provides wherein said fourth flange plate has a second surface in confrontation with said third flange plate (lower surface of the lower 48 is facing downwards and thus is facing towards the lower 16), each of said plurality of tubes has a second terminal end (end where the tube is welded to the plate. Fogel does not expressly provide said plurality of second weldments is established at said second surface and said second terminal ends. However, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have provided the weldment on the first surface of the plate for the purpose of providing for an adequate and easily accessed welding surface where the tubes can be accessed without interference from adjacent tubes for welding as well as to provide for the use of one out of three known possible welding arrangements (i.e. top, bottom, or both surfaces of the flange).
Regarding claim 18, Fogel provides all limitations as set forth above. However, Fogel does not specific whether said plurality of first weldments each comprises a weldment filler material. However, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have used a filler material in the welding process so as to provide for a better fit and closed gap between the joined materials as well as to utilize the known benefits of filler to improve the welding process including fluxes as well as heating the materials better.
Claim(s) 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fogel (US 2004/0182769) in view of Alford (US 2004/0035760)
Regarding claim 14, Fogel provides all limitations set forth above. Fogel provides the magnetic shuttles (20) but does not expressly provide the constructional details therefor.
Alford discloses a magnetic separator employing shuttles (title/abstract), see in figures 1-2 wherein the shuttles (19) are disposed in tubes (15) of the separator. The shuttles (19) include a spindle (25), a first and second end cap (retaining discs 27; note only 1 appears labelled in figure 2, see also [0023]), said spindle carrying said at least one magnet (24), said first end cap connected to said spindle and establishing a first closed end thereat, and said second end cap connected to said spindle and establishing a second closed end thereat (see figure 2, closed also in the tube via o-rings 28).
It would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have modified Fogel to utilize the shuttle design of Alford including the entire configuration of shuttles (19) for the purpose of providing a secure assembly of magnets with sufficient friction fit.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Maretzo (USP 3,143,496) provides a magnetic filter apparatus (title) including tubes (17) that are welded to upper and lower flanges of the housing (C6/L40-51) and including magnetic shuttles (21).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C MELLON whose telephone number is (571)270-7074. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C MELLON/Primary Examiner, Art Unit 1759